UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-184863 E-World USA Holding, Inc. (Name of small business issuer in its charter) Nevada 45-289-8504 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) E-World USA Holding, Inc. 9550 Flair Dr, Suite 308 El Monte CA 91731 (626) 448-3737 (Address and telephone number of principal executive offices and principal place of business) N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Are you doing this, posting your financials electronically on your site. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 13, 2014, there were 142,828,993 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 8 Item 3. Quantitative and Qualitative Disclosure about Market Risk 14 Item 4. Controls and Procedures. 14 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures. 15 Item 5. Other Information. 15 Item 6. Exhibits. 16 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements E-WORLD USA HOLDING, INC. BALANCE SHEETS As of March 31, 2014 and December 31, 2013 (Unaudited) 3/31/2014 12/31/2013 ASSETS Current assets: Cash and cash equivalents Accounts receivable, net Inventory, net Prepaid expenses Other receivables Total current assets Property and equipment, net Deposits and other assets Total Assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses Deferred revenue Due to shareholder Advances from related parties Short term debt Rescission Liability - Type A Warrants Rescission Liability - Type B Warrants Total current liabilities Long term debt Total liabilities Stockholders' deficit Common stock, $0.001 par value, 200,000,000 shares authorized, 142,828,993 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit The accompanying notes are an integral part of these unaudited financial statements 3 E-WORLD USA HOLDING, INC. STATEMENTS OF OPERATIONS For the three months ended March 31, 2014 and 2013 (Unaudited) (Restated) Revenue Product sales Service revenue Total revenues Cost of sales, net Gross profit Operating expenses Selling expenses Depreciation expense General and administrative expenses Total operating expenses Income (Loss) from operations Net income (loss) Net income (loss) per common share - basic Net income (loss) per common share -diluted Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted The accompanying notes are an integral part of these unaudited financial statements 4 E-WORLD USA HOLDING, INC. STATEMENTS OF CASH FLOWS For the three months ended March 31, 2014 and 2013 (Unaudited) Cash Flows from Operating Activities: Net income (loss) Adjustments to reconcile net income(loss) to net cash used in operating activities: Depreciation and amortization Inventory valuation reserve - (Increase) decrease in assets: Accounts receivable ) Inventory ) Prepayments and other current assets ) Increase (decrease) in liabilities: Accounts payable and accrued expenses ) ) Accounts payable - related party - ) Deferred revenue ) ) Net Cash (Used in) Provided by Operating Activities ) ) Cash Flows from Investing Activities: Purchase of property and equipment - ) Cash Flows from Financing Activities: Advances from shareholder Payment to shareholder ) ) Payment to related parties - ) Principal payments on debt ) ) Warrants redeemed for cash ) - Net Cash Provided by Financing Activities ) ) Net Increase (Decrease) in Cash ) ) Cash, beginning of year Cash, end of year - - Supplemental Disclosure of cash flow information: Cash paid during the year for: Interest - Income taxes - - The accompanying notes are an integral part of these unaudited financial statements 5 E-WORLD USA HOLDING, INC. NOTESTO UNAUDITED FINANCIAL STATEMENTS Note 1 – Basis of Presentation The accompanying unaudited interim financial statements of E-World USA Holding, Inc., (both the Nevada and the succeeded California corporation and collectively, “our”, “we”, “E-World” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s most recent Annual Financial Statements filed with the SEC on Form S-1 Amendment No. 3. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein. The results of operations for the interim period are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period, as reported in the Form S-1, have been omitted. Note 2 – Going Concern There is substantial doubt about our ability to continue as a going concern as a result of our negative working capital and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. Our financial statements do not include adjustments that might result from the outcome of this uncertainty. Management is trying to alleviate the going concern by: · increasing marketing efforts in existing sales territories and identifying new sales territories to generate sales revenues. · securing various financing resources, including but not limiting to borrowing from major shareholders, raise funds through future public offering. · promoting new products. Note 3 – Related Party Transactions From time to time the major shareholder and CEO of the Company either receives cash proceeds from product or warrant sales from the Company’s members on behalf of the Company, or makes purchases out of his personal bank account on behalf of the Company. Such business transactions would be recorded as due to or from shareholder. During the three months ended March 31, 2014 and 2013, cash advances from shareholder are $138 and $22,443, respectively and payments to shareholder are $10,402 and $100,052, respectively. As of March 31, 2014 and December 31, 2013, the balance due to shareholder amounted to $158,574 and $168,838, respectively. This balance does not bear interest, is unsecured, and due on demand. In 2012 and 2011, due to a shortage of cash, the Company borrowed money from certain related parties for operations. The related parties consists of CEO's immediate family members and relatives. During the three months ended March 31, 2014 and 2013, $0 and $184,780 was repaid. This balance does not bear interest and is unsecured and due on demand. As of March 31, 2014 and December 31, 2013, the Company owed $298,562 and $298,562 to these related parties. 6 E-WORLD USA HOLDING, INC. NOTESTO UNAUDITED FINANCIAL STATEMENTS Note 4 – Debt In June 2012 the Company purchased a new vehicle by trading in the old vehicle with a loan on the purchase. The vehicle was purchased for $179,678. Loan borrowed was $141,677, with interest of 4.84% to be repaid over 60 even payments of $2,663. During the three months ended March 31, 2014, $9,051 was repaid. As of March 31, 2014, $27,930 and $65,725 was recorded as short term debt and long term debt, respectively. Note 5 – Restatement During 2013, management determined that certain expenses previously classified as selling expenses should be netted against revenue. In making this determination, management considered ASC 605-50-45-2 which requires cash payments of bonus to customers to be netted against the related revenues.As a result, selling expenses of $530,275 have been reclassified to revenue for the three months ended March 31, 2013. For the three months ended March 31, 2013 Restated Adjustment Revenue Product sales ) Service revenue Total revenues ) Cost of sales, net Gross profit ) Operating expenses Selling expenses ) Depreciation expense General and administrative expenses Total operating expenses ) Income from operations Net loss 7 Item 2. Management’s Discussion and Analysis or Plan of Operation. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and other financial information included in this Form 10-Q. Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking (within the meaning of section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934). Forward-looking statements are, by their very nature, uncertain and risky. These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; change in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; the risk of foreign currency exchange rate; and other risks that might be detailed from time to time in our filings with the Securities and Exchange Commission. Although the forward-looking statements in this Form 10-Q reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them. Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Overview We provide nutritional supplements, which are sold to a network of independent business consultants or direct sales agents (“DSA”). We are included in the direct sales, network marketing or multi-level marketing industry. Sales of our products are dependent upon the activity of the DSA in purchasing the products and in recruiting new DSAs. We provide an incentive to the DSA in the form of a commission or bonus based upon the level of purchases and recruiting that have occurred during the month. We do not "hire" any DSAs, as they are all independent contractors and not employees who work under our control. Therefore, we are not always aware if the DSA has ceased working the business, stops ordering products or has joined another company. The DSA is not required to resign. We are always impacted by the fluctuations in the DSA membership base. We believe that our Business to Customer business is robust and that consumers have become more confident in ordering products, like ours, over the internet. However, the nutritional supplement and skin care product e-business markets have and continue to become increasingly competitive and are rapidly evolving. The skin care products are bought from another company which developed the products. The sales of the skin care products are through the same method of nutritional supplements. Barriers to entry are minimal and current and new competitors can launch new websites at a relatively low cost. Many competitors in this area have greater financial, technical and marketing resources than we do. Continued advancement in technology and increasing access to that technology is paving the way for growth in direct marketing. We also face competition for consumers from retailers, duty-free retailers, specialty stores, department stores and specialty and general merchandise catalogs, many of which have greater financial and marketing resources than we have. Notwithstanding the foregoing, we believe that we are well-positioned within the Asian consumer market with our current plan of supplying American merchandise brands to consumers and that our exposure to both the Asian and American cultures gives us a competitive advantage. There can be no assurance that we will maintain our competitive edge or that we will continue to provide only American made merchandise. 8 Our products are sensitive to business and personal discretionary spending levels and tend to decline or grow more slowly during economic downturns, including downturns in any of our major markets. The current worldwide recession did adversely affect our sales and liquidity. Although we have mitigated decreases in sales by lowering our levels of inventory to preserve cash on hand, we do not know when the recession will subside and when consumer spending will increase from its current depressed levels, although we think the fact that total product sales increased by $2,570,000 or 202% from $1,273,000 in the three month period ended March 31, 2013 to $3,843,000 in the same period of 2014 may be an indication that the world economy is headed in a more positive direction as it affects the sales of our products. Of course, even if the recession continues to mitigate and consumer spending increases, we are not sure that this increase for sales of our products will continue or will have a significant effect on our liquidity in the future. The global economy is currently undergoing a period of unprecedented volatility, and the future economic environment may continue to be less favorable than that of recent years. This has led, and could further lead, to reduced consumer spending, and which may include spending on nutritional and beauty products and other discretionary items, such as our products. In addition, reduced consumer spending may force us and our competitors to lower prices. These conditions may adversely affect our revenues and profits. Results of Operations Comparison of the first quarter ended March 31,2014and2013 For the three months ended March 31, $ Variance % Variance (Restated) Revenue Product sales $ $ % Service revenue % Total revenues % Cost of sales, net % Gross profit % Operating expenses Selling expenses 67 % Depreciation expense 4 % General and administrative expenses 36 % Total operating expenses 41 % Income from operations % Net income (loss) $ $ % 9 Total product sales increased by $2,570,000 or 202% from $1,273,000 in the three month period ended March 31, 2013 to $3,843,000 in the same period of 2014.The increase was due to increasing referrals by members, mainly in China. For the three months ended March 31, 2014 and 2013, we had 494 and 236 new members, respectively. As of March 31, 2014 and December 31, 2013, the company had 12,890 and 12,402 members, respectively. Service revenue increased approximately $58,000 or174% from approximately $33,000 in first quarterof 2013 to $91,000 in same period of 2014. The service revenue consists of shipping fees collected and amortization network service fees charged for activating membership in prior year. The increase of service fee was due to shipping fees received from increase of sales. For the three months ended March 31, $ Variance % Variance Revenue Product sales % Service revenue % Sales rebate - ) -100 % Bonus expenses ) ) ) % Total revenues % Cost of sales, net % Gross profit % Gross margin % 69
